Opinion filed March 7, 2013




                                             In The


         Eleventh Court of Appeals
                                          __________

                                    No. 11-13-00038-CR
                                        __________

                       RONALD JEROME CURTIS, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                     Taylor County, Texas

                                Trial Court Cause No. 21001-A


                              MEMORANDUM OPINION
       In 2003, Ronald Jerome Curtis pleaded guilty to the offense of possession of cocaine and
was placed on community supervision. On January 20, 2012, the trial court revoked Curtis’s
community supervision upon his plea of true to a motion to revoke and assessed his punishment
at confinement for five years. We dismiss the appeal.
       The clerk’s record indicates that Curtis’s sentence was imposed on January 20, 2012, and
that his pro se notice of appeal was filed in the district clerk’s office on February 8, 2013, more
than one year after the date sentence was imposed. When the appeal was filed in this court, we
notified Curtis by letter that the notice of appeal appeared to be untimely. We requested that
Curtis respond and show grounds to continue this appeal. We also informed him that the appeal
may be dismissed for want of jurisdiction.
       Curtis filed a response in which he asserts that the notice of appeal was timely. Curtis
states that he filed his notice of appeal with the trial court judge directly after his conviction and
that he also filed his appeal on the same date with the district clerk. Curtis asserts that the court
did not respond to his notice of appeal. The clerk’s record, however, does not support Curtis’s
contention.
       Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed within thirty days
after the date that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The clerk’s record in this case
reflects that Curtis’s notice of appeal was filed with the clerk of the trial court 385 days after
sentence was imposed and was, therefore, untimely. Absent a timely notice of appeal, this court
lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108
(Tex. Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
       This appeal is dismissed for want of jurisdiction.


                                                              PER CURIAM


March 7, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                  2